PER CURIAM.
Doyle D. Edwards ("Defendant") appeals the trial court's judgment following a bench trial convicting him of one count of second-degree domestic assault pursuant to Section 565.073 RSMo (2016). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no *761error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).